FILED
                             NOT FOR PUBLICATION                             OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LINDA TUCKER; et al.,                             No. 08-56206

               Plaintiffs - Appellants,           D.C. No. CV00-10829 TJH
                                                  (MANx)
  v.

CITY OF LOS ANGELES,                              MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Linda Tucker, James Tucker, Jeffrey Tucker, and George Konik appeal pro

se from the district court’s order dismissing for failure to prosecute their 42 U.S.C.

§ 1983 action alleging that members of the Los Angeles Police Department used

excessive force during a pre-arrest search. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for abuse of discretion, Al-Torki v. Kaempen, 78 F.3d 1381,

1385 (9th Cir. 1996), and we affirm.

      Contrary to defendant’s contention, the appeal is timely because it was filed

within 150 days of the entry of the district court’s order of dismissal, and judgment

was not separately entered. See Fed. R. App. P. 4(a)(7); Ingram v. Acands, Inc.,

977 F.2d 1332, 1339 (9th Cir. 1992).

      The district court did not abuse its discretion in dismissing the action for

failure to prosecute after granting multiple continuances during the eight years of

its pendency, especially after warning plaintiffs before the last continuance about

the possibility of dismissal if they appeared without counsel or unprepared for trial.

See Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984) (listing factors to assess

dismissal for failure to prosecute and affirming dismissal in the absence of the

district court’s explanations of its reasons because record showed that plaintiffs’

delays were unreasonable and created a presumption of prejudice to defendant).

       We do not consider appellant’s remaining contentions. Al-Torki, 78 F.3d at

1386 (interlocutory orders are not appealable after dismissal for failure to

prosecute regardless of whether the failure to prosecute was purposeful or not).

      AFFIRMED.




                                           2                                    08-56206